UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6105



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOMMY LEE ALFORD,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-99-652; CA-01-104-12)


Submitted:   June 30, 2004                  Decided:   July 28, 2004


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Lee Alford, Appellant Pro Se. Rose Mary Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tommy Lee Alford seeks to appeal from the district

court’s order denying his Fed. R. Civ. P. 60(b) motion seeking

reconsideration of the district court’s order denying his motion

filed under 28 U.S.C. § 2255 (2000).          The order is not appealable

unless   a   circuit   justice   or   judge    issues   a    certificate   of

appealability.    28 U.S.C. § 2253(c)(1) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his or her constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Alford

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                  - 2 -